Whereas, This Court, on the 25 day of August, 1964, entered its order directing that proceedings necessary to the adoption and promulgation of a Rule pertaining to the qualifications of applicants for admission to practice law in the State of North Dakota be taken conformable to law; and
*925Whereas, On the 11 day of September, 1964, proposed Rule as aforesaid was filed in this Court; and
Whereas, Thereafter and on the 11 day of September 1964, certified copies of the proposed Rule were mailed to the Clerks of the District Courts of the State of North Dakota with directions that they be filed; and
Whereas, On the 28 day of September, 1964, the Supreme Court made its order giving notice of its intention to promulgate a Rule pertaining to qualifications of applicants for admission to practice law in this State, and that a hearing would be had in the Supreme Court upon the question of the adoption of said Rule, in the Courtroom of the Supreme Court, in the State Capitol, at Bismarck, North Dakota, on the 12 day of November, 1964, at the hour of ten o’clock A. M. of said day, and that upon said hearing the Court would afford any person interested an opportunity to appear and be heard with reference to the adoption of said Rule; and
Whereas, The aforesaid notice, together with a copy of said proposed Rule attached thereto and made a part thereof by reference was mailed by the Clerk of the Supreme Court more than 30 days before the date fixed for such hearing to each District Judge, Judge of the County Court of Increased Jurisdiction, and to each attorney who was then currently licensed to practice law in the State; and
Whereas, A hearing was had before the Supreme Court on the 12 day of November, 1964, pursuant to the aforesaid notice, at which time there appeared various members of the Bar of this State and representatives of Bar associations; and the Court having considered such proposed Rule and the oral and written objections and suggestions made with reference thereto, and the Court having made such amendments and changes therein as in the judgment of the Court are desirable to accomplish the purposes sought to be furthered by said Rules, does direct the entry of the following order:
Now therefore, it is ordered that said Rule pertaining to the qualifications of applicants for admission to practice law, hereto annexed, is hereby adopted and promulgated ; and
It is further ordered that the Rule so adopted and promulgated shall take effect and be in force from and after March 1, 1965.
Dated December 10, 1964.
JAMES MORRIS Chief Justice
THOMAS J. BURKE OBERT C. TEIGEN ALVIN C. STRUTZ RALPH J. ERICKSTAD Judges Supreme Court of the State of North Dakota
ATTEST: J. H. NEWTON Clerk (SEAL)
*926RULE OF THE SUPREME COURT ‘ PERTAINING TO QUALIFICATIONS OF APPLICANTS FOR ADMISSION TO PRACTICE LAW IN THE STATE OF NORTH DAKOTA
No person shall be admitted to practice as an attorney and counsellor at law in this state unless he is a resident of this state, at least 21 years of age, of good moral character, and has prepared himself for the practice of law by complying with either of the following educational qualifications:
1. Three full calendar years of study of law in the office of a member of the Bar of this state residing therein and in regular practice, or with and under the immediate direction of a Judge of the Supreme Court, District Court, or County Court of Increased Jurisdiction of this state, and two years of college work from a reputable college or university in the United States. No person shall be deemed qualified for admission by reason of compliance with this section if his study of the law shall commence after January 1, 1966. Any attorney in this state with whom a student shall commence a course of legal study shall file a certificate to that effect in the office of the Clerk of the Supreme Court prior to January 1, 1966. Such certificate shall state the time when such legal study commenced and the proposed course of study to be pursued. Such period shall be deemed to commence from the time of filing the certificate, and shall be computed by the calendar year. Application for admission to practice under this section must be made prior to August 1, 1970; or
2. Completion of three years of study leading to an acceptable college degree pri- or to beginning a three-year, full-time or equivalent part-time course in law school, or completion of two full years of such study prior to beginning a four-year, full-time or equivalent part-time course in law resulting in a bachelor of law or equivalent degree from an approved law school prior to making application for admission. An approved law school within the meaning of this rule shall be such law school as is or may become approved by the section of legal education and admission to the Bar of the American Bar Association.
This rule does not apply to applicants for admission to practice law under the provisions of Section 27-11-25, NDCC. It supercedes Sections 27-11-03 and 27-11-04, NDCC.
JAMES MORRIS Chief Justice Supreme Court of The State of North Dakota
ATTEST: J. H. NEWTON Clerk (Seal)